EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 1-7 and 12 directed to non-elected inventions without traverse.  Accordingly, claims 1-7 and 12 have been cancelled.
Please amend the following claims:
1-7. (Canceled). 
12. (Canceled).
Allowable Subject Matter
Claims 8, 9, 11, 13, 14, and 16 as amended herein are allowed.
The following is an examiner’s statement of reasons for allowance: 
Rejections under §112(b) noted in the previous action have been remedied with the amended claim language as there is no longer any confusion regarding the claimed number of questions and the third training set. 
The rejection under §101 noted in the previous action has been remedied upon amendment as the claims now recite steps which cannot be performed in the human mind and/or steps which constitute an improvement to neural network training technology which confine any use of a judicial exception to a practical application. As noted on page 5 of the remarks the progressive creation of first, second, and third training sets derived from a full sequence of QA responses, and use of these three training sets in a single time training instance (“epoch”) in the RNN constitutes a method which (1) would not reasonably be performed in the human analog and (2) constitutes a method for improving the accuracy of sequence prediction of the RNN model. For at least these reasons, the rejection is withdrawn.
Regarding the rejection under §103, as a result of the particular method of training the recurrent neural network model, coupled with the other requirements of the claims, the instant claims recite a novel method of creating a course package for presentation to at least one user. The division of a sequence of questions and responses into separate training sets and passing all of these training sets through the network during a single training time instance is not disclosed or taught in the prior art of record.
Shea (US Pub. 2016/0225272 A1), in view of Piech (2015), in further view of Williams (1990) and Chernin et al. (US Pat. 10,354,544 B1) and/or Kellman et al. (US Pub. 2005/0196730 A1). Shea discloses an application for providing questions and media to a user in an adaptive, iterative learning process based on a model which predicts student mastery. Piech teaches an adaptive predictive learning model using an RNN to predict student mastery based on correctness and time to answer (Kellman also discloses using a time to answer a question to determine student mastery). Williams teaches an online RNN learning system wherein the RNN model is trained iteratively when new data is acquired. Chernin teaches a predictive learning modeling method that uses course proficiency average to estimate a student’s mastery.  This combination, however, fails to disclose wherein the training using the various distinct training sets occurs at a single time instance and inclusion or substitution of other references of record would only be the result of hindsight reasoning properly motivated based on information drawn from the instant application’s disclosure.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D ERMLICK/Examiner, Art Unit 3715